DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12/14/2020 for application 16/736322.  Claims 7 and 15-16 are canceled by Applicant.  Claims 1-6, 8-14 and 17-18 are examined.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “an airflow” (l. 10) is believed to be in error for – the airflow –.
Regarding Claim 9:
The recitation “an airflow” (l. 10) is believed to be in error for – the airflow –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch 2015/0275769 (hereinafter: “Foutch ‘5769”) in view of Foutch 2015/0275758 (hereinafter: “Foutch ‘5758”).
Regarding Claim 1, Foutch ‘5769 teaches a gas turbine engine (200; Figs. 2 & 4) comprising; 
a main engine compressor section 210; 
a booster compressor 232 for changing a pressure of airflow received from the main engine compressor section 210 to a pressure desired for a pneumatic system 228 ([0035], ll. 1-8, [0036], ll.5-8; Fig. 2), 
a variable speed transmission 402 in driving engagement with the booster compressor 232, the variable speed transmission 402 configured to drive the booster compressor 232 at different speeds with a constant speed driving input ([0056], ll. 1-15; [0057], ll. 9-17; Fig. 4; Para. 0057 recites that the variable speed transmission 402 is able to switch to different gears or different speed ratio so that it can increase the speed of the compressor to meet the demands of the system 228),
a control valve 248 configured for controlling airflow to the pneumatic system 228 ([0039]; Fig. 2), 
and a controller 293 receiving information (via 298) indicative of the demand of the pneumatic system 228 and controlling operation the control valve 248 to adjust the airflow communicated to the pneumatic system 228 ([0052]; Fig. 2).

Foutch ‘5758 teaches bleed air system for use with aircraft and related methods and in particular
the booster compressor 266 operates at airflow conditions greater than a demand by the pneumatic system 234 (intended use) ([0045], ll. 1-7 and 30-34; Fig. 3.  Para. 0045 recites that compressor 266 produces greater airflow than what is required by the system 234); 
and an exhaust valve 291 for exhausting airflow in excess of an airflow communicated to the pneumatic system 234 ([0045], ll. 1-7 and 30-34; Fig. 3; Figure 3 depicts the dump valve 291 connected to a conduit 292 used to dump the excess air), 
and a controller 293 receiving information (signal) indicative of the demand of the pneumatic system 234 and controlling operation of the exhaust valve 291 and the control valve 264 to adjust airflow communicated to the pneumatic system 234 ([0047]; Fig. 3).
The recitation “operates at airflow conditions greater than a demand by the pneumatic system (intended use)” is directed to an intended use of the claimed booster compressor.  The booster compressor 232 of Foutch ‘5769 in view of Foutch ‘5758 [0045] is capable of operating at airflow conditions greater than a demand by the pneumatic system while the gas turbine engine is operating at relatively high speeds.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the booster compressor 232, controller 293 and control valve 248 of Foutch ‘5769 and incorporate Foutch ‘5758’s booster compressor 266, control valve 264, dump valve 291 that is connected to an additional conduit 292 and a controller 293 that is receiving information (signal) indicative of the demand of the pneumatic system 234 and controlling operation of the exhaust valve 291 and the control valve 264 to adjust airflow communicated to the pneumatic system 234, for the purpose of dumping excess bleeding air flow and directing the air flow "onto the turbines and or casing of the engine to help cool the engine" (Foutch ‘5758; [0045], ll. 20-23) to maintain a proper “spacing between the all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Foutch ‘5769 in view of Foutch ‘5758.
Regarding Claim 2, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 1 and Foutch ‘5769 further teaches
an accessory gearbox 276 driven by a shaft 266  of the gas turbine engine ([0045], ll. 1-10; Figures 2 and 4), 
the accessory gearbox 276 coupled to drive the variable speed transmission 402 ([0056], ll. 7-15; Fig. 4).
Regarding Claim 3, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 2 and Foutch ‘5769 further teaches
shaft of the gas turbine engine 200 is coupled to one of a high spool 218 or a low spool 216 of the gas turbine engine 200 ([0032]; Fig. 2).
Regarding Claim 4, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 3 and Foutch ‘5769 further teaches
low spool 216 of the gas turbine engine 200 includes a low pressure compressor 210 coupled to a low pressure turbine 220 through an inner shaft 216 ([0032]; Fig. 2).
Regarding Claim 5, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 4 and Foutch ‘5769 further teaches
high spool 218 of the gas turbine engine 200 includes a high pressure compressor 212 coupled to a high pressure turbine 222 through an outer shaft 218 ([0032]; Fig. 2).
Regarding Claim 9, Foutch ‘5769 teaches a bleed air system (202; Fig. 2) for a gas turbine engine 200, the bleed air system 202 comprising (Fig. 2):
a booster compressor 232 for changing a pressure of airflow received from a main engine compressor section 210 to a pressure desired for a pneumatic system 228 ([0035], ll. 1-8 and [0036], ll.5-8; Fig. 2), 
and a variable speed transmission 402 for driving the booster compressor 232 at speeds corresponding to a demand of the pneumatic system 228 ([0056], ll. 1-15;[0057], ll. 9-17; Fig. 4; Para. 0057 recites that the variable speed transmission 402 is able to switch to different gears or different speed ratio so that it can increase the speed of the compressor to meet the demands of the system 228),
a control valve 248 configured for controlling airflow to the pneumatic system 228 ([0039]; Fig. 2), 
and a controller 293 receiving information (via 298) indicative of the demand of the pneumatic system 228 and controlling operation the control valve 248 to adjust the airflow communicated to the pneumatic system 228 ([0052]; Fig. 2).
Foutch ‘5769 fails to teach booster compressor operates at airflow conditions greater than a demand by the pneumatic system, an exhaust valve for exhausting airflow in excess of an airflow communicated to the pneumatic system; and a controller receiving information indicative of the demand of the pneumatic system and controlling operation of the exhaust valve and the control valve to adjust the airflow communicated to the pneumatic system. 
Foutch ‘5758 teaches bleed air system for use with aircraft and related methods and in particular
the booster compressor 266 operates at airflow conditions greater than a demand by the pneumatic system 234 (intended use) ([0045], ll. 1-7 and 30-34; Fig. 3.  Para. 0045 recites that compressor 266 produces greater airflow than what is required by the system 234); 
The recitation “operates at airflow conditions greater than a demand by the pneumatic system (intended use)” is directed to an intended use of the claimed booster compressor.  The booster compressor 232 of Foutch ‘5769 in view of Foutch ‘5758 [0045] is capable of operating at airflow conditions greater than a demand by the pneumatic system while the gas turbine engine is operating at relatively high speeds.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the booster compressor 232, controller 293 and control valve 248 of Foutch ‘5769 and incorporate Foutch ‘5758’s booster compressor 266, control valve 264, dump valve 291 that is connected to an additional conduit 292 and a controller 293 that is receiving information (signal) indicative of the demand of the pneumatic system 234 and controlling operation of the exhaust valve 291 and the control valve 264 to adjust airflow communicated to the pneumatic system 234, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 9 and Foutch ‘5769 further teaches
an accessory gearbox 276 driven by a shaft 266  of the gas turbine engine ([0045], ll. 1-10; Figures 2 and 4), 
the accessory gearbox 276 coupled to drive the variable speed transmission 402 ([0056], ll. 7-15; Fig. 4).
Regarding Claim 11, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 10 and Foutch ‘5769 further teaches
shaft of the gas turbine engine 200 is coupled to one of a high spool 218 or a low spool 216 of the gas turbine engine 200 ([0032]; Fig. 2).
Regarding Claim 12, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 11 and Foutch ‘5769 further teaches
low spool 216 of the gas turbine engine 200 includes a low pressure compressor 210 coupled to a low pressure turbine 220 through an inner shaft 216 ([0032]; Fig. 2).
Regarding Claim 13, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 12 and Foutch ‘5769 further teaches
high spool 218 of the gas turbine engine 200 includes a high pressure compressor 212 coupled to a high pressure turbine 222 through an outer shaft 218 ([0032]; Fig. 2).

Claims 6, 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Foutch ‘5769 in view of Foutch ‘5758, and further in view of Gaines 2007/0151258.
Regarding Claim 6, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 1.  However, Foutch ‘5769 in view of Foutch ‘5758, fails to teach an electric motor coupled to drive the variable speed transmission.
Gaines teaches 
an electric motor 142,138 coupled to drive the variable speed transmission 140 ([0017-18]; Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify variable speed transmission 402 of Foutch ‘5769 in view of Foutch ‘5758 and incorporate an electric motor 142,138 that coupled to drive the variable speed transmission 140 as taught by Gaines, in order to generate and provide electrical power to the multi-speed transmission (Gaines; [0017], ll. 5-8 and 14-18).
Regarding Claim 8, Foutch ‘5769 in view of Foutch ‘5758 and Gaines teaches the invention as claimed and as discussed above for claim 6.  However, Foutch ‘5769 in view of Foutch ‘5758 and Gaines, as discussed so far, fails to teach controller controls operation of both the exhaust valve and the electric motor to adjust the airflow communicated to the pneumatic system.
Foutch ‘5758 further teaches
controller 293 controls operation of the exhaust valve 291 to adjust airflow communicated to the pneumatic system 234 ([0047]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 293 of Foutch ‘5769 in view of Foutch ‘5758 and Gaines, with Foutch’s ‘5758 controls operation of the exhaust valve 291 to adjust airflow communicated to the pneumatic system 234, for the same reason as discussed in rejection of claim 1 above. 
Foutch ‘5769 in view of Foutch ‘5758 and Gaines, as discussed so far, fails to teach controller controls operation of the electric motor.
Gaines further teaches
controller 148 controls operation of the electric motor 142,138 (Para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller 293 of Foutch ‘5769 in view of Foutch ‘5758 and Gaines, with 
Regarding Claim 14, Foutch ‘5769 in view of Foutch ‘5758 teaches the invention as claimed and as discussed above for claim 9.  However, Foutch ‘5769 in view of Foutch ‘5758, fails to teach an electric motor coupled to drive the variable speed transmission.
Gaines teaches 
an electric motor 142,138 coupled to drive the variable speed transmission 140 (Paras. [0017-18]; Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify variable speed transmission 402 of Foutch ‘5769 in view of Foutch ‘5758 and incorporate an electric motor 142,138 that coupled to drive the variable speed transmission 140 as taught by Gaines, for the same reason as discussed in rejection of claim 6 above.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch ‘5758 in view of Foutch ‘5769.
Regarding Claim 17, Foutch ‘5758 teaches a method of controlling engine bleed airflow comprising:
configuring a booster compressor 266 to receive engine bleed air (bleed air) from a main compressor section 210 of gas turbine engine 200; compressing the engine bleed air from the main compressor 210 with the booster compressor 266 and supplying the compressed engine bleed (bleed air) to a pneumatic system 234 according to a demand of the pneumatic system 234 ([0027-29; 0039]; Fig. 3);
driving the booster compressor 266 with a gearbox 280 at a speed corresponding to the demand of the pneumatic system 234 ([0043]; Fig. 3); and
exhausting airflow in excess of the demand of the pneumatic system 234 through with an exhaust valve 291 such that the booster compressor 266 operates at airflows exceeding the demand of the pneumatic system 234 ([0045], ll. 1-7 and 30-34; Fig. 3; Para. 0045 recites that compressor 266 produces 
and controlling airflow into the pneumatic system 234 with a control valve 248 downstream of the exhaust valve 291 (Fig. 2 shows a control valve 248 being downstream of the exhaust valve 291).
Foutch ‘5758 fails to teach driving the booster compressor with a variable speed transmission at a speed corresponding to the demand of the pneumatic system.
Foutch ‘5769 teaches 
driving the booster compressor 323 with a variable speed transmission 402 at a speed corresponding to the demand of the pneumatic system 228 ([0056], ll. 1-15; [0057], ll. 9-17; Fig. 4; Para. 0057 recites that the variable speed transmission 402 is able to switch to different gears or different speed ratio so that it can increase the speed of the compressor to meet the demands of the system 228).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection between the booster compressor 266 and the gearbox 280 of Foutch ‘5758 and incorporate the variable speed transmission 402, as taught by Foutch ‘5769, to be coupled to the gearbox 280, in order to be switch to different gears or different speed ration to increase the speed of the compressor to meet the demands of the system (Foutch ‘5769; [0057]; ll. 9-17).
Regarding Claim 18, Foutch ‘5758 in view of Foutch ‘5769 teaches the method as claimed and as discussed above for claim 17, and Foutch ‘5758 further teaches
exhausting a portion of the airflow with an exhaust valve 291 such that the airflow in excess of the demand of the pneumatic system 234 is exhausted through an exhaust passage 292 ([0045], ll. 1-7 and 30-34; Fig. 3; Figure 3 depicts the dump valve 291 connected to a conduit 292 used to dump the excess air).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 12/14/2020, with respect to 35 U.S.C. 103 rejections of claims 1-18 have been considered but they are not persuasive, and are still unpatentable over the previously 
Regarding the 35 U.S.C. 103 rejections of dependent Claims 1, 9 and 17:
Applicant argues (pp. 1-3 of Remarks) that prior art of Foutch ‘5769 in view of Foutch ‘5758 does not teach “both an exhaust valve and a control valve regulating airflow from a compressor to a pneumatic system” for claims 1 and 9.  Applicant further argues that prior art of Foutch ‘5758 in view of Foutch ‘5769 does not teach “at least the steps of controlling both an exhaust valve and control valve for controlling airflow into a pneumatic system.”
However, prior art of Foutch ‘5769 teaches a control valve 248 configured for controlling airflow to the pneumatic system 228 ([0039]; Fig. 2), and a controller 293 receiving information (via 298) indicative of the demand of the pneumatic system 228 and controlling operation the control valve 248 to adjust the airflow communicated to the pneumatic system 228 ([0052]; Fig. 2).  
Furthermore, Foutch ‘5758 teaches and an exhaust valve 291 for exhausting airflow in excess of an airflow communicated to the pneumatic system 234 ([0045], ll. 1-7 and 30-34; Fig. 3), and a controller 293 receiving information indicative of the demand of the pneumatic system 234 and controlling operation of the exhaust valve 291 and the control valve 264 to adjust airflow communicated to the pneumatic system 234 ([0047]; Fig. 3).
Therefore, for claims 1 and 9, the prior art of Foutch ‘5769 in view of Foutch ‘5758 teaches both an exhaust valve and a control valve regulating airflow from a compressor to a pneumatic system.  Additionally for claim 17, the prior art of Foutch ‘5758 in view of Foutch ‘5769 teaches at least the steps of controlling both an exhaust valve and control valve for controlling airflow into a pneumatic system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741